Citation Nr: 0805286	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2004 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted the veteran's claim for a TDIU and assigned an 
effective date of December 10, 2004.  He wants an earlier 
effective date.

To support his claim, the veteran testified at a hearing at 
the RO in September 2007 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  The RO received the veteran's TDIU claim on December 10, 
2004.

2.  It was factually ascertainable the year prior, however, 
so as of December 10, 2003, that he was incapable of 
obtaining and maintaining substantially gainful employment 
because of service-connected disability, in particular his 
PTSD.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
December 10, 2003, for the TDIU.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in February 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim for a TDIU and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued that February 2005 VCAA notice 
letter prior to initially adjudicating the veteran's claim in 
April 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  That letter 
also specifically asked that he provide any evidence in his 
possession pertaining to his claim - keeping in mind his 
claim initially arose in the context of him trying to 
establish his entitlement to a TDIU, not earlier effective 
date (a downstream issue).  Id., at 120-21.  See, too, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

A claim for a TDIU is a type of increased-rating claim.  And 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement 


to increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The February 2005 VCAA letter stated the veteran could 
provide medical records from private doctors and hospitals, 
former and current employers, and records from State and 
local governments.  He also was informed that he needed to 
provide evidence that his service connected-disabilities 
prevented him from obtaining and maintaining gainful 
employment.  

If there is even arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what 
was needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (indicating any error in the provision of VCAA notice, 
concerning any element of a claim, is presumed prejudicial 
and must be rebutted by VA by showing the error was 
harmless).



Consider also that a March 2006 letter informed the veteran 
of the disability rating and effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And the RO has since gone back and readjudicated his 
claim, specifically on the issue of whether he is entitled to 
an earlier effective date, in the July 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 
No. 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  See, too, Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating VCAA notice requires apprising the 
veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).

Except for the hearing testimony, there has been no 
additional evidence in response to the July 2007 SSOC 
concerning the effective date for the TDIU to warrant 
again readjudicating this claim and providing another SSOC.  
Indeed, the veteran expressly indicated on a July 2007 VCAA 
notice response form (which he was asked to return after 
receiving the SSOC) that he had no more information or 
evidence to give VA to substantiate his TDIU claim.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements) - albeit in an untimely manner - 
and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).  



And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, and the reports of his VA examinations, including to 
determine whether he was unemployable.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Lastly, as the veteran's claim is being granted, any 
deficiency in the VCAA notice is not prejudicial to him.  
38 C.F.R. § 20.1102.

Earlier Effective Date for the TDIU

As already indicated, a TDIU claim is a claim for increased 
compensation, so the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).  The effective date for an award of 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOGCPREC 12-98.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

When he filed his TDIU claim, the veteran met the threshold 
minimum rating requirements of § 4.16(a) because his post-
traumatic stress disorder (PTSD) was evaluated as 70-percent 
disabling.  In fact, he now has an even higher 100 percent 
rating for this condition as of the effective date in 
question, December 10, 2004.  He also had a 10 percent rating 
for his tinnitus and a zero percent (i.e., noncompensable) 
rating for his bilateral hearing loss.  His combined 
disability rating was 70 percent as of September 2002 and an 
even higher 100 percent as of December 10, 2004, the date of 
receipt of his TDIU claim and claim for a higher rating for 
his PTSD.  38 C.F.R. § 4.25.  Consequently, the Board need 
only determine whether it was factually ascertainable within 
the one year prior to his December 10, 2004 claim that he was 
unemployable because of service-connected disability - and 
in particular his PTSD.

In its April 2005 rating decision granting a TDIU 
retroactively effective from the date of receipt of his 
claim, December 10, 2004, the RO relied on the results of the 
veteran's February 2005 VA examination, when the examiner had 
concluded the veteran was unemployable due to his service-
connected PTSD.  But this was evident, i.e., factually 
ascertainable, even the year prior to his TDIU application, 
so as of December 10, 2003.  Consequently, he is entitled to 
this earlier effective date.  There is no authority to go 
beyond one year prior to his actual claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The medical evidence of record, even as of December 10, 2003, 
showed the veteran had not worked a full-time job since 2001.  
During his September 2007 Travel Board hearing, he testified 
that he had not worked full time since 2001 or thereabouts 
and that, even then, he did not earn enough money to file an 
income tax return with the Internal Revenue Service (IRS).  
Records from the IRS confirm this, showing that in 2002 his 
income was only $9,045.  He further testified that in 2004 he 
earned even less, not even $1,000 performing various part-
time, odd jobs.  On his December 2004 TDIU application, he 
listed one former employer, "W."  But when VA contacted 
"W." to obtain records concerning his employment, 
"W." responded that he had never been an employee.

July 2003 records concerning the veteran's PTSD counseling 
show he had not held a regular job since 1991, and that he 
lived with his disabled brother and acted as his caretaker.  

In June 2003, the veteran told his PTSD counselor that he had 
problems maintaining employment because of his PTSD symptoms, 
and that he had held approximately 100 jobs since leaving the 
military.  

On May 29, 2003, the veteran reported to his PTSD counselor 
that he had been unemployed since 2001.  The counselor noted 
that the veteran had been unemployed for one and a half 
years, and that he did not believe he could be a positive 
role model to his teenage son because he was unemployed.  He 
felt that he would be homeless if it were not for his 
brother's charity.  The therapist indicated the veteran's 
severe PTSD symptoms included insomnia, acute anxiety, 
constant depression, and a negative fatalist outlook.  He 
believed his PTSD prevented him from "fitting in" socially, 
which was the cause of his inability to maintain steady 
employment.  

In adjudicating the veteran's TDIU claim, the Board has 
considered the doctrine of reasonable doubt.  As the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While VA regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



Here, based on the evidence mentioned, it was factually 
ascertainable the year prior to the veteran's December 10, 
2004, TDIU claim (i.e., so as of December 10, 2003) that he 
was incapable of securing and maintaining substantially 
gainful employment on account of the severity of his service-
connected PTSD.  Hence, he is entitled to this earlier 
effective date.


ORDER

An earlier effective date of December 10, 2003, is granted 
for the TDIU.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


